DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 12/8/2021 is not in conformance with the Office’s rules and regulations regarding claim amendments.  In particular, the expression “by subtracting” in claim 16, lines 16 is both underlined and struck-through.  Such markings are not in conformance with adding and/or deleting text from a claim.  As such, it is not clear what the Applicant’s intention is with these markings.  For the purposes of examination, “by subtracting” in claim 16, lines 16 will be considered to be a deletion of this text.  Also, the deletion of “n” in the term “an” in claim 16, line 9 was done with a strikethrough.  The Applicant should be mindful that such deletions are very difficult to see, especially if the deletion is a single letter in a word.  Applicant should use double brackets to delete characters of five characters or less, such as: [[an] a.  In an effort to continue prosecution, the amendments have been entered, but the Applicant should be mindful of the proper format for making amendments.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In view of the Applicant’s amendments filed on 12/8/2021, no claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities:
in claim 1, line 20: “and determine” should be “and to determine”;
in claim 11, line 8: “the entirety of the skin” should be “an entirety of the skin”; and
in claim 16, line 14: “a epidermis” should be “an epidermis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recite “at least some of the light scattered into the at least one wavelength band” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “at least some of the light scattered into the at least one wavelength band” of claim 1, line 8.  If they are the same, “at least some of the light scattered into the at least one wavelength band” of claim 4, lines 3-4 should be “the at least some of the light scattered into the at least one wavelength band”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 11 recites “the hydration of the skin” in line 14, but it is not clear if this recitation is the same as, related to, or different from “hydration of the entirety of the skin” of claim 11, line 8.  If they are the same, “the hydration of the skin” of claim 11, line 14 should be “the hydration of the entirety of the skin”.  If they are different, there is insufficient antecedent basis for “the hydration of the skin” in the claim.  Further, it is not clear where “the hydration of the skin” has come from.
Claim 12 is rejected by virtue of their dependence from claim 11.

First, claim 12 appears to recite three alternative ways for “determining the hydration of the epidermis”, but claim 11 already recites one way, i.e., “determining hydration of the epidermis based on an obtained spectrum of a second wavelength band, wherein the second wavelength band is higher than the first wavelength band” in claim 11, lines 10-12.  It appears that claim 12 contradicts claim 11 since claim 12 is asserting a broader scope than what claim 11 permits.  This contradiction renders claim 12 indefinite.
Second, the second alternative way for “determining the hydration of the epidermis” is “obtaining a spectrum of the second wavelength band of the epidermis based on at least some light scattered and returned among light radiated to the skin”, but it is not clear if this recitation of claim 12 is supposed to be the same as, related to, or different from “determining hydration of the epidermis based on an obtained spectrum of a second wavelength band, wherein the second wavelength band is higher than the first wavelength band” in claim 11, lines 10-12.  Are the spectra referred to in these limitations supposed to be the same?  Claim 12 does not make it clear one way or the other.

Claim 16 recites “at least some light scattered among the light radiated to the skin” in line 12, but it is not clear if this recitation is the same as, related to, or different from light in the recitation “control the light  splitter to scatter the light” in claim 16, line 10.  Clarification is required.  Both recitations speak of scattered/scattering light, but the claim language does not make it clear if the same light is being referring to between these recitations.
Claim 16 recites “identify a degree of hydration of an entire skin based on the obtained spectra of the first and a degree of hydration of a epidermis layer of the skin based on obtained spectra of second wavelength bands, the second wavelength bands higher than the first wavelength bands” in lines 13-15, which renders the claim indefinite.
First, the recitation is so grammatically awkward that its meaning is not clear.  What is “the first” supposed to convey?  The first what?  
Second, are there multiple first wavelength bands and multiple second wavelength bands?  The recitation of “first and second wavelength bands” of claim 16, line 11 does not make it clear that there are, but “second wavelength bands”, “the second wavelength bands”, and “the first wavelength bands” in lines 13-15 suggests that there are. This ambiguity makes the claim indefinite.
Third, it is not clear if “obtained spectra of second wavelength bands”  in lines 14-15 is the same as, related to, or different from the obtained spectra of the second wavelength band(s?) recited in the limitation “obtain spectra of first and second wavelength bands” in claim 16, line 11.  The relationship between these two recitation should be made clear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recites “wherein determining the hydration of the epidermis comprises: determining hydration of the epidermis based on electrical conductivity by transmitting a current with a predetermined frequency to the skin, obtaining a spectrum of the second wavelength band of the epidermis based on at least some light scattered and returned among light radiated to the skin, or receiving light applied from a particular angle and determining a second degree of hydration of the skin based on the received light” of claim 12, lines 1-10.  This recitation appears to recite three alternative ways for “determining the hydration of the epidermis”, but claim 11 already recites one way, i.e., “determining hydration of the epidermis based on an obtained spectrum of a second wavelength band, wherein the second wavelength band is higher than the first wavelength band” in claim 11, lines 10-12.  It appears that claim 12 contradicts claim 11 since claim 12 is asserting alternatives to the recitation provided in claim 11.  This alterative language fails to include all the limitations of claim 11 upon which claim 12 depends.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0171759 (White)(previously cited).
White teaches a system and method of measuring a degree of hydration of skin using a portable device, the method comprising: radiating light (using the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; using the halogen lamps of White - paragraphs 0229 of White); splitting the light (using the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White); obtaining a spectrum of a first wavelength band based on at least some light scattered and returned among the light radiated to the object (using the photodiodes of White – paragraphs 0156); and determining a first degree of hydration of the object based on the obtained spectrum of the first wavelength band (determining the hydration measurement for the epidermal/dermal layers – paragraphs 0092, 0095, 0106, 0108, and 0372 of White).
White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests 1  Further, White also suggests that the hydration measurement of just the dermal layer may be of interest (paragraph 0365 of White).2  From these teachings, White is suggesting that each of the hydration measurements of the epidermal, dermal, and subcutaneous layers are of interest.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine each of the hydration measurements of the epidermal, dermal, and subcutaneous layers since (1) it provides a fuller hydration picture of the subject and (2) it provides hydration measurements of interest.
White suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).3 As previously mentioned, White suggests the determination of just the dermal layer.  Also, White teaches that hydration measurements of deeper layers may be made by subtracting out the hydration measurement of layers that are intervening between the device and the deeper layers (paragraph 0372 of White).  From these teachings, one of ordinary skill in the art would have understood that, to achieve the hydration measurement of just the dermal layer, the hydration measurement of the epidermal layer is simply subtracted out from the hydration measurement of the combination of the epidermal/dermal layers.  It would have been obvious to 
Interpretation #1:  White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).4  Further, White also teaches that multiple wavelengths may be used for a specific analyte such as hydration (paragraph 0100,5 0118, 0137,6 0138, 0156, 0225, and 02717 of White).  From these teachings, White is suggesting that selections of multiple wavelengths for the measurements of a specific analyte, such as hydration, are subject to optimization based on desired accuracy and resolution.  As such, the selections of multiple wavelengths for the measurements of a specific analyte, such as hydration, are results-effective variables that would 
Interpretation #2:  White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).8  Further, White also teaches that different wavelengths can be used for tuning specific depths of penetration of an analyte, such as hydration, with the lower wavelengths permitting deeper penetration (paragraphs 0137 and 0155 of White).  From these teachings, White is suggesting that selections of wavelengths for the measurements of specific depths of penetration, with the lower wavelengths permitting deeper penetration, are subject to optimization based on desired accuracy and resolution.  As such, the selections of wavelengths for the measurements of specific depths of penetration are results-effective variables that would have been optimized through routine experimentation, using the premise that the lower wavelengths permit deeper penetration as a starting point, based on desired accuracy and resolution.  It would have been obvious to one of ordinary skill before the effective filing date of 
With respect to claim 11, White teaches or suggests a method of measuring a degree of hydration of skin using a portable device, the method comprising: 
radiating light to the skin comprising an epidermis layer and a dermis layer (using the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; using the halogen lamps of White - paragraphs 0229 of White; the 103 analysis with respect to measuring the epidermis and epidermis/dermis layers); 
splitting light refracted from the skin into at least one wavelength band, thereby resulting in scattered light (using the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White); 
obtaining a spectrum of a first wavelength band based on at least some of the scattered light (using the photodiodes of White – paragraphs 0156); and 
determining hydration of the entirety of the skin based on the obtained spectrum of the first wavelength band (determining the hydration measurement for the epidermis/dermis layer – paragraphs 0092, 0095, 0106, 0108, and 0372 of White using one (and the lower one) of the multiple wavelengths used on epidermis/dermis and epidermis layers (interpretation #1) or using a lower wavelength for the specific epidermis/dermis layer that is optimized for that layer (interpretation #2)),

determining hydration of the dermis by subtracting the hydration of the epidermis from the hydration of the skin (the subtraction according to the 103 analysis). 
With respect to claim 12, White teaches or suggests that determining the hydration of the epidermis comprises: determining hydration of the epidermis based on electrical conductivity by transmitting a current with a predetermined frequency to the skin, obtaining a spectrum of the second wavelength band of the epidermis based on at least some light scattered and returned among light radiated to the skin (determining the hydration measurement for the epidermis layer– paragraphs 0092, 0095, 0106, 0108, and 0372 of White using the other (and the higher one) of the multiple wavelengths used on epidermis/dermis and epidermis layers (interpretation #1) or using a higher wavelength for the specific epidermis layer that is optimizes for that layer (interpretation #2)), or receiving light applied from a particular angle and determining a second degree of hydration of the skin based on the received light. 
With respect to claim 16, White teaches or suggests a portable device, comprising:
a display (paragraphs 0172 and 0174-0175 of White);

a light splitter configured to split the light into at least one wavelength band (the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White);
a light detector configured to receive light (the photodiodes of White – paragraphs 0156); and
a processor (the processor of White – paragraphs 0175, 0386, and 0392-0393 of White) electrically connected the light source, the light splitter, the light detector, and the display,
wherein the processor is configured to:
control the light source to radiate light to a skin of a user (using the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; using the halogen lamps of White - paragraphs 0229 of White);
control the light splitter to scatter the light (using the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White);
obtain spectra of first and second wavelength bands, through the light detector, based on at least some light scattered among the light radiated to the skin (using the photodiodes of White – paragraphs 0156);
identify a degree of hydration of an entire skin based on the obtained spectra of the first (determining the hydration measurement for the 
identify a degree of hydration of a dermis layer of the skin based on the identified degree of hydration of the epidermis layer of the skin from the identified degree of hydration of the entire skin (the subtraction according to the 103 analysis);  and
control the display to display a user interface related with at least how much moisture the user has consumed for a specified period of time or how much moisture is contained in the user’s blood, based on the identified degree of hydration of the dermis layer (displaying the results on the display having a user interface– paragraphs 0172 and 0174 of White; tracking hydration changes over time – paragraphs 0025, 0104, 0210).

s 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of U.S. Patent Application Publication No. 2006/0084864 (Schmitt)(previously presented).
White teaches a system and method of measuring a degree of hydration of skin using a portable device, the method comprising: radiating light (using the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; using the halogen lamps of White - paragraphs 0229 of White); splitting the light (using the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White); obtaining a spectrum of a first wavelength band based on at least some light scattered and returned among the light radiated to the object (using the photodiodes of White – paragraphs 0156); and determining a first degree of hydration of the object based on the obtained spectrum of the first wavelength band (determining the hydration measurement for the epidermal/dermal layers – paragraphs 0092, 0095, 0106, 0108, and 0372 of White).
White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).9  Further, White also suggests that the hydration measurement of just the dermal layer may be of interest (paragraph 0365 of White).10  From these teachings, White is suggesting that each of the hydration measurements of the epidermal, dermal, and subcutaneous layers are of interest.  It 
White suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).11 As previously mentioned, White suggests the determination of just the dermal layer.  Also, White teaches that hydration measurements of deeper layers may be made by subtracting out the hydration measurement of layers that are intervening between the device and the deeper layers (paragraph 0372 of White).  From these teachings, one of ordinary skill in the art would have understood that, to achieve the hydration measurement of just the dermal layer, the hydration measurement of the epidermal layer is simply subtracted out from the hydration measurement of the combination of the epidermal/dermal layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the hydration measurement of the dermal layer by subtracting the hydration measurement of the epidermal layer from the hydration measurement of the combination of the epidermal/dermal layers since a process for determining the hydration of the dermal layer (while excluding the epidermal layer) is required and White suggests one such process of determining a hydration of one layer while removing the effects of an intervening layer.
Interpretation #1:  White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of 12  Further, White also teaches that multiple wavelengths may be used for a specific analyte such as hydration (paragraph 0100,13 0118, 0137,14 0138, 0156, 0225, and 027115 of White).  From these teachings, White is suggesting that selections of multiple wavelengths for the measurements of a specific analyte, such as hydration, are subject to optimization based on desired accuracy and resolution.  As such, the selections of multiple wavelengths for the measurements of a specific analyte, such as hydration, are results-effective variables that would have been optimized through routine experimentation based on desired accuracy and resolution.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the multiple wavelengths for the measurements of a specific analyte, such as hydration, so as to obtain the desired accuracy and resolution.  Thus, White teaches or suggests the use of multiple wavelengths for the measurement at each layer for the determination of hydration (i.e., a first wavelength measurement and a second wavelength measurement are used at each of the epidermis layer and the epidermis/dermis layer).
Interpretation #2:  White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).16  Further, White also teaches that different wavelengths can be used for tuning specific depths of penetration of an analyte, such as hydration, with the lower wavelengths permitting deeper penetration (paragraphs 0137 and 0155 of White).  From these teachings, White is suggesting that selections of wavelengths for the measurements of specific depths of penetration, with the lower wavelengths permitting deeper penetration, are subject to optimization based on desired accuracy and resolution.  As such, the selections of wavelengths for the measurements of specific depths of penetration are results-effective variables that would have been optimized through routine experimentation, using the premise that the lower wavelengths permit deeper penetration as a starting point, based on desired accuracy and resolution.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the wavelengths for the measurements of specific depths of penetration with the higher wavelength for shallower penetration so as to obtain the desired accuracy and resolution.  Thus, White teaches or suggests a different detected wavelength for each measurement at each layer (i.e., a first (and higher) wavelength measurement is used at the epidermis layer and a second (and lower) wavelength measurement is used at the epidermis/dermis).

With respect to claim 1, the combination teaches or suggests a portable device, comprising: 
a housing (the housing of the combination); 
a light source positioned on at least one surface of the housing and configured to radiate light towards skin comprising an epidermis layer and a dermis layer (the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; the halogen lamps of White - paragraphs 0229 of White); 
a light splitter configured to scatter light refracted from the skin into at least one wavelength band (the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White); 
a light detector positioned on the at least one surface of the housing and configured to receive at least some of the light scattered into the at least one wavelength band (the photodiodes of White – paragraphs 0156); and 
a processor electrically connected to the light source, the light splitter, and the light detector (the processor of White – paragraphs 0175, 0386, and 0392-0393 of White), 

to control the light source to radiate the light towards the skin (using the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; using the halogen lamps of White - paragraphs 0229 of White), 
to control the light splitter to split the light refracted from the skin (using the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White), 
to control the light detector to obtain a spectrum of a first wavelength band of the at least one wavelength band based on the at least some of the light scattered into the at least one wavelength band (using the photodiodes of White – paragraphs 0156), 
to determine hydration of an entirety of the skin based on the obtained spectrum of the first wavelength band (determining the hydration measurement for the epidermis/dermis layer – paragraphs 0092, 0095, 0106, 0108, and 0372 of White using one (and the lower one) of the multiple wavelengths used on epidermis/dermis and epidermis layers (interpretation #1) or using a lower wavelength for the specific epidermis/dermis layer that is optimized for that layer (interpretation #2)), 
to determine hydration of the epidermis layer of the skin based on an obtained spectrum of a second wavelength band, the second wavelength band higher than the first wavelength band (determining the hydration measurement for the epidermis layer– paragraphs 0092, 0095, 0106, 0108, and 0372 of White using 
determine the hydration of the dermis layer by subtracting the hydration of the epidermis layer from the hydration of the entirety of the skin (the subtraction according to the 103 analysis). 
With respect to claim 2, the combination teaches or suggests that the light splitter is positioned at an upper end of the light source or the light detector (the relative positions of the beamsplitting devices of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 and FIGS. 10-11 of White). 
With respect to claim 4, the combination teaches or suggests that the processor is configured to control the light detector to obtain a spectrum of the second wavelength band based on at least some of the light scattered into the at least one wavelength band (using the photodiodes of White – paragraphs 0156). 
With respect to claim 7, the combination teaches or suggests a memory (paragraphs 0172, 0174-0175, 386, and 392 of White); and a display (paragraphs 0172 and 0174-0175 of White), wherein the processor is configured to control the memory to collect biometric data comprising the determined hydration of the dermis layer and to control the display to display a personalized user interface (UI) based on the biometric data collected in the memory (displaying the results on the display– paragraph 0174 of White). 

16 is rejected under 35 U.S.C. 103 as being unpatentable over White, in view of U.S. Patent Application Publication No. 2014/0240124 (Bychkov)(previously cited).
White teaches a system and method of measuring a degree of hydration of skin using a portable device, the method comprising: radiating light (using the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; using the halogen lamps of White - paragraphs 0229 of White); splitting the light (using the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White); obtaining a spectrum of a first wavelength band based on at least some light scattered and returned among the light radiated to the object (using the photodiodes of White – paragraphs 0156); and determining a first degree of hydration of the object based on the obtained spectrum of the first wavelength band (determining the hydration measurement for the epidermal/dermal layers – paragraphs 0092, 0095, 0106, 0108, and 0372 of White).
White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).17  Further, White also suggests that the hydration measurement of just the dermal layer may be of interest (paragraph 0365 of White).18  From these teachings, White is suggesting that each of the hydration measurements of the epidermal, dermal, and subcutaneous layers are of interest.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
White suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).19 As previously mentioned, White suggests the determination of just the dermal layer.  Also, White teaches that hydration measurements of deeper layers may be made by subtracting out the hydration measurement of layers that are intervening between the device and the deeper layers (paragraph 0372 of White).  From these teachings, one of ordinary skill in the art would have understood that, to achieve the hydration measurement of just the dermal layer, the hydration measurement of the epidermal layer is simply subtracted out from the hydration measurement of the combination of the epidermal/dermal layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the hydration measurement of the dermal layer by subtracting the hydration measurement of the epidermal layer from the hydration measurement of the combination of the epidermal/dermal layers since a process for determining the hydration of the dermal layer (while excluding the epidermal layer) is required and White suggests one such process of determining a hydration of one layer while removing the effects of an intervening layer.
Interpretation #1:  White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests that the hydration measurement of just the epidermal layer may be 20  Further, White also teaches that multiple wavelengths may be used for a specific analyte, such as hydration (paragraph 0100,21 0118, 0137,22 0138, 0156, 0225, and 027123 of White).  From these teachings, White is suggesting that selections of multiple wavelengths for the measurements of a specific analyte, such as hydration, are subject to optimization based on desired accuracy and resolution.  As such, the selections of multiple wavelengths for the measurements of a specific analyte, such as hydration, are results-effective variables that would have been optimized through routine experimentation based on desired accuracy and resolution.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the multiple wavelengths for the measurements of a specific analyte, such as hydration, so as to obtain the desired accuracy and resolution.  Thus, White teaches or suggests the use of multiple wavelengths for the measurement at each layer for the determination of hydration (i.e., a first wavelength measurement and a second wavelength measurement are used at each of the epidermis layer and the epidermis/dermis layer).
Interpretation #2:  White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of 24  Further, White also teaches that different wavelengths can be used for tuning specific depths of penetration of an analyte such as hydration with the lower wavelengths permitting deeper penetration (paragraphs 0137 and 0155 of White).  From these teachings, White is suggesting that selections of wavelengths for the measurements of specific depths of penetration, with the lower wavelengths permitting deeper penetration, is subject to optimization based on desired accuracy and resolution.  As such, the selections of wavelengths for the measurements of specific depths of penetration are results-effective variables that would have been optimized through routine experimentation, using the premise that the lower wavelengths permit deeper penetration as a starting point, based on desired accuracy and resolution.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the wavelengths for the measurements of specific depths of penetration with the higher wavelength for shallower penetration so as to obtain the desired accuracy and resolution.  Thus, White teaches or suggests a different detected wavelengths for each measurement at each layer (i.e., a first (and higher) wavelength measurement is used at the epidermis layer and a second (and lower) wavelength measurement is used at the epidermis/dermis).
White teaches or suggests that hydration measurements (i.e., skin moisture) may be made for the epidermis and dermis layers.  Bychkov teaches the use of skin moisture to determine and display to the user that the user is drinking enough water or not (paragraph 0054 of Bychkov).  It 
With respect to claim 16, the combination teaches or suggests a portable device, comprising:
a display (paragraphs 0172 and 0174-0175 of White);
a light source configured to radiate light (the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; the halogen lamps of White - paragraphs 0229 of White);
a light splitter configured to split the light into at least one wavelength band (the beamsplitting device of White – paragraphs 0099, 0125, 0129-0130, 0156, 0158, 0161, 0165, 0216, 0244, 0247, and 0285 of White);
a light detector configured to receive light (the photodiodes of White – paragraphs 0156); and
a processor (the processor of White – paragraphs 0175, 0386, and 0392-0393 of White) electrically connected the light source, the light splitter, the light detector, and the display,
wherein the processor is configured to:
control the light source to radiate light to a skin of a user (using the LED of White - paragraphs 0098, 0113, 0117, 0130, 0165, 0233-0238, 0246, 0286, and 0374 of White; using the halogen lamps of White - paragraphs 0229 of White);

obtain spectra of first and second wavelength bands, through the light detector, based on at least some light scattered among the light radiated to the skin (using the photodiodes of White – paragraphs 0156);
identify a degree of hydration of an entire skin based on the obtained spectra of the first (determining the hydration measurement for the epidermis/dermis layer – paragraphs 0092, 0095, 0106, 0108, and 0372 of White using either one (and the lower one) of the multiple wavelengths used on epidermis/dermis and epidermis layers (interpretation #1) or using a lower wavelength for the specific epidermis/dermis layer that is optimized for that layer (interpretation #2)) and a degree of hydration of a epidermis layer of the skin based on obtained spectra of second wavelength bands, the second wavelength bands higher than the first wavelength bands (determining the hydration measurement for the epidermis layer– paragraphs 0092, 0095, 0106, 0108, and 0372 of White using either the other (and the higher one) of the multiple wavelengths used on epidermis/dermis and epidermis layers (interpretation #1) or using a higher wavelength for the specific epidermis layer that is optimizes for that layer (interpretation #2)); 
identify a degree of hydration of a dermis layer of the skin based on the identified degree of hydration of the epidermis layer of the skin from the 
control the display to display a user interface related with at least how much moisture the user has consumed for a specified period of time or how much moisture is contained in the user’s blood, based on the identified degree of hydration of the dermis layer (displaying the results on the display having a user interface– paragraphs 0172 and 0174 of White; display whether or not the user is properly hydrated based on the skin moisture).

Response to Arguments
The Applicant’s arguments filed 12/8/2021 have been fully considered.
Claim Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
In view of the Applicant’s amendments filed on 12/8/2021, no claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim objections
 There are new grounds of claim objections that were necessitated by the claim amendments filed on 12/8/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The Applicant did not address, by amendment or argument, the indefiniteness issue with respect to the limitation “at least some of the light scattered into the at least one wavelength band” of claim 4, lines 3-4.  The Examiner cannot find a reason to withdraw the rejection.

There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 12/8/2021.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, that were necessitated by the claim amendments filed on 12/8/2021.
Prior art rejection
The Applicant asserts:

    PNG
    media_image1.png
    143
    807
    media_image1.png
    Greyscale

This argument is not persuasive since White is used to teach or suggest the determination of the hydrations of the entire skin, epidermis, and dermis. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image2.png
    207
    805
    media_image2.png
    Greyscale

25  Further, White also suggests that the hydration measurement of just the dermal layer may be of interest (paragraph 0365 of White).26  From these teachings, White is suggesting that each of the hydration measurements of the epidermal, dermal, and subcutaneous layers are of interest.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine each of the hydration measurements of the epidermal, dermal, and subcutaneous layers since (1) it provides a fuller hydration picture of the subject and (2) it provides hydration measurements of interest.
White suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).27 As previously mentioned, White suggests the determination of just the dermal layer.  Also, White teaches that hydration measurements of deeper layers may be made by subtracting out the hydration measurement of layers that are intervening between the device and the deeper layers (paragraph 0372 of White).  From these teachings, one of ordinary skill in the art would 
Interpretation #1:  White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).28  Further, White also teaches that multiple wavelengths may be used for a specific analyte such as hydration (paragraph 0100,29 0118, 0137,30 0138, 0156, 0225, and 027131 of White).  From these teachings, White is suggesting that selections of multiple 
Interpretation #2:  White teaches that hydration measurements may be made for the subcutaneous layer and the combination of the epidermal/dermal layers (paragraph 0372 of White). White also suggests that the hydration measurement of just the epidermal layer may be of interest and a plurality of IR wavelengths are used to find this particular depth (paragraph 0106 of White).32  Further, White also teaches that different wavelengths can be used for tuning specific depths of penetration of an analyte, such as hydration, with the lower wavelengths permitting deeper penetration (paragraphs 0137 and 0155 of White).  From these teachings, White is suggesting that selections of wavelengths for the measurements of specific depths of penetration, with the lower wavelengths permitting deeper penetration, are subject to optimization based on desired accuracy and resolution.  As such, the selections of wavelengths for the measurements of specific depths of penetration are results-effective variables that would 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property.”
        
        2 Paragraph 0024-0049 of U.S. Patent Application Publication No. 2003/0060693 and col. 9, lines 15-27 of U.S. Patent No. 6,442,408 disclose the desire to determine the hydration of the epidermal, dermal, and subcutaneous layers.  Col. 4, lines 50-60 of U.S. Patent No. 6,456,870 discloses that water is a key indicator for the dermis. 
        
        3 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property.”
        
        4 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property”.
        
        5 “The teachings make use of “signals,” described in some of the examples as absorbance or other spectroscopic measurements. Signals can comprise any measurement obtained concerning the spectroscopic measurement of a sample or change in a sample, e.g., absorbance, reflectance, intensity of light returned, fluorescence, transmission, Raman spectra, or various combinations of measurements, at one or more wavelengths”.
        
        6 “Depth targeting can be accomplished by the choice of the wavelengths used in the noninvasive hydration measurement system as wavelengths that are absorbed less strongly by the sample can propagate longer distances without strong attenuation”.
        
        7 “The multi-dimensional (multiple measurements at multiple wavelengths) spectral data is decomposed into scores and loadings for a relatively small number of orthogonal factors; the scores give information about correlations and trends in the sample space while the factors provide insight into the correlations and trends in the spectra /wavelength space”.
        8 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property”.
        
        9 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property.”
        
        10 Paragraph 0024-0049 of U.S. Patent Application Publication No. 2003/0060693 and col. 9, lines 15-27 of U.S. Patent No. 6,442,408 disclose the desire to determine the hydration of the epidermal, dermal, and subcutaneous layers.  Col. 4, lines 50-60 of U.S. Patent No. 6,456,870 discloses that water is a key indicator for the dermis. 
        
        11 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property.”
        
        12 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property”.
        
        13 “The teachings make use of “signals,” described in some of the examples as absorbance or other spectroscopic measurements. Signals can comprise any measurement obtained concerning the spectroscopic measurement of a sample or change in a sample, e.g., absorbance, reflectance, intensity of light returned, fluorescence, transmission, Raman spectra, or various combinations of measurements, at one or more wavelengths”.
        
        14 “Depth targeting can be accomplished by the choice of the wavelengths used in the noninvasive hydration measurement system as wavelengths that are absorbed less strongly by the sample can propagate longer distances without strong attenuation”.
        
        15 “The multi-dimensional (multiple measurements at multiple wavelengths) spectral data is decomposed into scores and loadings for a relatively small number of orthogonal factors; the scores give information about correlations and trends in the sample space while the factors provide insight into the correlations and trends in the spectra /wavelength space”.
        16 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property”.
        
        17 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property.”
        
        18 Paragraph 0024-0049 of U.S. Patent Application Publication No. 2003/0060693 and col. 9, lines 15-27 of U.S. Patent No. 6,442,408 disclose the desire to determine the hydration of the epidermal, dermal, and subcutaneous layers.  Col. 4, lines 50-60 of U.S. Patent No. 6,456,870 discloses that water is a key indicator for the dermis. 
        
        19 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property.”
        
        20 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property”.
        
        21 “The teachings make use of “signals,” described in some of the examples as absorbance or other spectroscopic measurements. Signals can comprise any measurement obtained concerning the spectroscopic measurement of a sample or change in a sample, e.g., absorbance, reflectance, intensity of light returned, fluorescence, transmission, Raman spectra, or various combinations of measurements, at one or more wavelengths”.
        
        22 “Depth targeting can be accomplished by the choice of the wavelengths used in the noninvasive hydration measurement system as wavelengths that are absorbed less strongly by the sample can propagate longer distances without strong attenuation”.
        
        23 “The multi-dimensional (multiple measurements at multiple wavelengths) spectral data is decomposed into scores and loadings for a relatively small number of orthogonal factors; the scores give information about correlations and trends in the sample space while the factors provide insight into the correlations and trends in the spectra /wavelength space”.
        24 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property”.
        
        25 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property.”
        
        26 Paragraph 0024-0049 of U.S. Patent Application Publication No. 2003/0060693 and col. 9, lines 15-27 of U.S. Patent No. 6,442,408 disclose the desire to determine the hydration of the epidermal, dermal, and subcutaneous layers.  Col. 4, lines 50-60 of U.S. Patent No. 6,456,870 discloses that water is a key indicator for the dermis. 
        
        27 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property.”
        
        28 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property”.
        
        29 “The teachings make use of “signals,” described in some of the examples as absorbance or other spectroscopic measurements. Signals can comprise any measurement obtained concerning the spectroscopic measurement of a sample or change in a sample, e.g., absorbance, reflectance, intensity of light returned, fluorescence, transmission, Raman spectra, or various combinations of measurements, at one or more wavelengths”.
        
        30 “Depth targeting can be accomplished by the choice of the wavelengths used in the noninvasive hydration measurement system as wavelengths that are absorbed less strongly by the sample can propagate longer distances without strong attenuation”.
        
        31 “The multi-dimensional (multiple measurements at multiple wavelengths) spectral data is decomposed into scores and loadings for a relatively small number of orthogonal factors; the scores give information about correlations and trends in the sample space while the factors provide insight into the correlations and trends in the spectra /wavelength space”.
        32 “For example, if epidermal hydration were the property of interest, reflectance measurement of IR wavelengths could be used, as their depth of penetration is consistent with the desired property”.